DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/15/2020, 2/9/2021, 2/23/2021, 9/24/2021 and 9/30/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 4/15/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR1020170107798 A).
Regarding claim 1, Nam discloses a battery module (10) comprising a plurality of batteries (100); a casing (300; 310/320/330/360) configured to surround the battery cell. 
Nam reaches that the case base (360) comprises a base plate (380) having mesh hole (385) (opening). Nam further teaches that a thermal interface material (T) may be filled in the mesh hole (385) (opening). It is apparent from the figures that the thermal interface material is exposed out of the casing through the opening of the casing [Fig. 1-5, 7-10; paragraph 0033-0073]. 
In another explanation of the casing, Nam also teaches that the case base (460) comprises a base plate (480). Here, the opening can be considered as plurality of openings created by the rigid reinforcing bar (490) (support portion) and the base plate (480); and openings are filled by large sections of thermal interface material (T) [Fig. 6; paragraph 0064-0067]. Therefore, Nam teaches all the elements of the claim.
Regarding claim 2, Nam also teaches that the case base (460) comprises a base plate (480). Here, the opening can be considered as plurality of openings created by the rigid reinforcing bar (490) (support portion) and the base plate (480); and openings are filled by large sections of thermal interface material (T) [Fig. 6; paragraph 0064-0067]. Although, Nam remains silent about a contact portion of the support portion in contact with the thermal interface material is rounded. It is noted that absent any criticality of this rounded feature, which can be considered as a design feature and is within the technical grasp of an ordinary skilled artisan.
Regarding claims 3-4, Nam teaches that the support portion (490) is located at the same plane as the thermal interface material, and the support portion and the thermal interface material are exposed out of the casing together [Fig. 6].
Alternatively, it would have been obvious to skilled artisan to provide the support portion located at a different plane from the thermal interface material, and the support portion is embedded in the thermal interface material so that the thermal interface material other than the support portion is exposed out of the casing as design choice.
Regarding claim 8, Nam teaches a heat dissipation member (200) (heatsink) coupled to the casing (300) and provided in contact with the thermal interface material exposed out of the casing through the opening of the casing [Fig. 2, 7; paragraph 0036-0040].

Regarding claim 10, Nam teaches a battery pack comprising the battery module (10) [Fig. 11; paragraph 0027-0029, 0077-0080].

9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR1020170107798 A) as applied in claim 1 and further in view of Murakami et al (US 20170301964 A1).
Regarding claim 5, Nam remains silent that the batteries cylindrical in shape and the thermal interface material has a shape corresponding to the shape of the cylindrical battery cell. However, Murakami teaches a battery pack comprising a cylindrical battery wherein the thermal interface material (4) (thermally-conductive insulating rubber) has a shape corresponding to the shape of the cylindrical battery cell so as to be in close contact with the cylindrical battery cell (1) [Abstract; Fig. 1-3; paragraph 0004, 0008, 0066, 0069-0072]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing battery shaped thermal insulating material in order to have the thermal insulating material in close contact with the cylindrical battery cell for efficient heat transfer.

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR1020170107798 A) as applied in claim 1 and further in view of Klee et al (US 20190044112 A1).
Regarding claim 6, Nam teaches that one surface of the module case may be made of a plastic material [paragraph 0026] but remains silent about thermally conductive plastic. However, Klee teaches a battery pack wherein the battery holder is formed from a thermally conductive material to cool the battery cells [Fig 2; paragraph 0024]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing thermally conductive plastic as housing material in order to enhance cooling of the battery pack.

11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR1020170107798 A) as applied in claim 1 and further in view of Tian (US 20190173138 A1) and Yoo et al (US 20180287226 A1).
Regarding claim 7, Nam remains silent about heat dissipation groove in the casing. However, it is known in the art to provide heat dissipation grooves in the battery casings in order to enhance cooling efficiency as taught by Yoo [Fig. 4; paragraph 0066-0067] and by Tian [Abstract; Fig. 2-3; paragraph 0008-0014, 0079-0083]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing heat dissipation grooves in order to enhance cooling of the battery pack.

12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR1020170107798 A) as applied in claim 1 and further in view of Hwang (US 20190109353 A1). 
Regarding claim 7, Nam teaches mounting the thermal interface material in direct contact with the heat sink (200) [paragraph 0061] but remain silent about providing any grove on the heatsink to accommodate it. However, it is known in the art to mount the thermal interface material to have groove on it or to have groove on the surface where it is mounted as taught by Hwang [Fig. 6A, 6B; paragraph 0071-0072]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of accommodation grooves in order to enhance close contact and thereby efficient cooling of the battery pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723